On the Merits.
The gravamen of plaintiff’s petition is, the right of shipping freight and receiving freight at Buckeye Landing and of passing over the public roads leading to that place.
The grounds set forth all converge to the maintenance of that alleged right.
Each item of the damages claimed is laid as arising from the obstructions across the public road which prevent access to the landing.
The action of the police jury is assailed in so far as that body may have sanctioned the closing of the road.
If there were no landing at the place on the river, referred to in the petition, the damages would be groundless, for they all point to the alleged injury suffered by plaintiff in his business, not because of the closing of the public road per se, but on account of the impediment to his shipments.
He shows no other interest in the public road.
Plaintiff does not sustain the right he claims — that which moved him to bring the suit.
It therefore can not be a matter of any concern to him that the police jury authorized a change in the road over defendant’s land.
Should the fence be pulled down, the short distance in the public road, leading to the river, in the direction of Buckeye Landing, would not be of any service to any one, for the strip of land between the road and the landing is an obstacle, in this case, entirely in the control of the owner — the defendant.
If the road ran to the landing, there would then arise an interest that would enable plaintiff to sustain his action.
In Railroad Co. vs. McCloskey, 35 An. 785, to which our attention is directed by plaintiff’s counsel, “ the defendants had a right of way to and from the pavilion,” and “ that for their purposes they need, and are entitled to, the use of a wagon.” (Italics are ours.) The court in that ease sustained the claim to a right of way to the pavilion.
In another case, under the same head-note as that under which the case in 35 An. is cited, we are referred to the case of Barbin *652vs. Police Jury, 15 An. 544, in which it was held that “ when the action of the police jury made the road a public highway, it became subject to the use not only of all the citizens of the parish of Avoyelles, but of the whole State.
This was a controversy between the police jury and a private individual, who sought to obtain compensation for his private road, subsequently established as a public road. The right of the public to use the road was absolute.
In the case at bar the plaintiff seeks to have a road reopened, only that he may be enabled to transport his freight to a landing on the river, which he can not reach if his prayer be granted.
In Torres vs. Falgoust, 33 An. 560, another case cited by plaintiff, the road was a public road, and necessary to the plaintiffs, as part of the public, in the carrying on of their agricultural operations and the transportation of their crops to market. There was no question of passing over land not dedicated to public use.
We have read all the decisions cited.
They do not support the proposition that roads can be ordered re- . opened so that a particular person may haul his freight over private property to a landing.
A road may be established over private property.
Though it is of little value, that value must be compensated and the right secured in conformity with the provisions of the statutes upon the subject.
The owner without a road to whom his neighbor obstinately refuses a passage over a strip of land ought not to lose, through the caprice or hostility of an unreasonable neighbor. But to prevent the abuse of a principle so delicate in the laws of property, rules are laid down which should be literally followed, in order not to disturb the stability in the right to property. The law gives him a remedy.
The rules have not been complied with by plaintiff and no attempt • has been made by him under the law to obtain the right of passage over the private property of the defendant. Arcicle 497 of the Civil Code declares, “that no one can be deprived of his property unless for some purpose of public utility, and in consideration of an equitable and previous indemnity, and in a manner previously prescribed by law.”
Granted, that the banks of 'a navigable stream are public property, .and that any one may freely land their boats, tie to trees and de*653posit their goods on navigable streams, that there is a servitude of way in favor of the public along the banks of navigable streams for levees and public roads, and that no one may obstruct a public road by building a fence across it without authority, it does not follow that a plaintiff can have annulled the proceedings of a police jury, changing the direction of a public road, in order that he may retain the privilege of reaching a landing place on a public stream over the lands of private individuals.
These landings may be reached over public roads running to them, but not by passing over the land of private owners.
The road known as the old road — -that which was closed under an ordinance of the police jury — -did not extend to Buckeye Landing, and therefore did not give to the plaintiff the right for which he contends.
• In Denniston vs. Walton, 8 R. 214, the court says: “ The lot leased extends from the public road to the water’s edge. Whatever space there is between the levee and the road is private property, and the owner is entitled to the exclusive use of it. With respect to the part which extends from the levee to the river, the owner may use it, provided he does not prevent the use of it by others, as regulated by the articles of the code referred to and in conformity to the police regulations”
This principle is iterated in Carrollton R. R. Co. vs. Winthrop, 5 An. 36.
The record discloses that the banks of the river at this point are above the ordinary state of high water, and that the landing above the bank does not extend to the old road.
The space between the road and landing is private property, and not subject to the right claimed.
This intervening land is not part of the banks, nor a part of the road. Without a servitude of way over that strip plaintiff has no cause of action; there are no approaches to the landing subject to right of way.
The Injunction.
The demand of plaintiff has been considered by us without reference to the injunction to which it was an incident.
It was possible to dismiss the injunction or suspend its effect without touching the main demand.
The injunction contains two demands — the principal one and the *654conservatory demand. The latter may be dismissed without necessarily carrying with it the dismissal of the former. Knox vs. Coroner, 13 An. 88.
In the case at bar there was not a dismissal, but an absolute suspension of the order after it had been issued.
The injunction did not affect anything; it was null in its effect; an injunction that did not restrain.
In Beer vs. Dirmeyer, 28 An. 136, the court granted a rule nisi, and after hearing depositions on each side refused to grant the injunction sued for.
No rule nisi was issued in the ease under consideration, but immediately after having granted the order of injunction an order was issued to prevent its enforcement; in effect operating as if it had been refused in the first instance on a rule nisi.
The controlling reason in the cited case applies in the present case.
The principal demand remained and was decided.
The court refused to grant a suspensive appeal to the plaintiff* and thereby enable him, so far as is related to the injunction, to make it effective pendente lite. It remains suspensive as originally ordered.
The defendant has no right to the damages allowed to the defendant in reconvention, and in that respect the judgment must be amended.
It is therefore ordered, adjudged and decreed that the judgment herein be'amended by rejecting the reconventional demand for one hundred and fifty dollars and by striking out this amount allowed to the defendant in the judgment appealed from, and that as amended it be affirmed, and that the defendant and appellee pay the costs of appeal.
Rehearing refused.